 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ADON WISE,                                     )   Case No.: 1:18-cv-01494 -DAD - JLT
                                                    )
12                  Plaintiff,                      )   ORDER CLOSING THE ACTION AS TO TRANS
                                                    )   UNION LLC
13          v.                                      )
                                                    )   (Doc. 29)
14   AUTOMOTIVE CREDIT CORP., et al.,               )
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )
                                                    )
17
18          On February 6, 2019, Adon Wise and Defendant Trans Union, LLC stipulated to the dismissal

19   of all claims against Trans Union, LLC. (Doc. 29) The stipulation was not signed by the attorneys for

20   the other defendants. Accordingly, the Court will direct the action closed as to Trans Union but will

21   not dismiss the action as to Trans Union absent a stipulation signed by all parties who have appeared.

22   Fed. R. Civ. P. 41(a)(1)(A)(ii) Accordingly, the Court DIRECTS the action closed as to Trans Union,

23   LLC.

24
25   IT IS SO ORDERED.

26      Dated:     February 8, 2019                           /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
